FILED
                              NOT FOR PUBLICATION                               JAN 24 2011

                                                                           MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT

 RAGHBIR SINGH,                                         No. 06-74795

               Petitioner,                              BIA-1: A047-019-789

  v.                                                    MEMORANDUM*

 ERIC H. HOLDER, Jr., Attorney General,

               Respondent.




            Petition to Review Order of the Board of Immigration Appeals
                       Argued and Submitted December 10, 2010
                               San Francisco, California

Before: COWEN,** TASHIMA and SILVERMAN, Circuit Judges.

       Raghbir Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (BIA) final order of removal. We have jurisdiction

under 8 U.S.C. § 1252. We review de novo the agency’s determination of




       *
         This disposition is not appropriate for publication and is not precedent except
as provided by 9th Cir. R. 36-3.
       **
          The Honorable Robert E. Cowen, Senior United States Circuit Judge for
the Third Circuit, sitting by designation.
questions of law, except to the extent that deference is owed to its interpretation of

the governing statutes and regulations. See Morales-Garcia v. Holder, 567 F.3d

1058, 1061 (9th Cir. 2009). We grant the petition for review and remand for

further proceedings.

      Singh was admitted into the United States as a lawful permanent resident in

June 1999. In March 2003, he was convicted in the Superior Court of California of

elder abuse in violation of California Penal Code § 368(b)(1).1 The BIA held that

this conviction rendered Singh deportable under Immigration and Nationality Act

(INA) § 237(a)(2)(A)(i) because it is for a crime that is categorically a “crime

involving moral turpitude.” 8 U.S.C. § 1227(a)(2)(A)(i). We disagree. California

      1
        At the time of Singh’s conviction, California Penal Code § 368(b)(1)
provided:

      Any person who, under circumstances or conditions likely to produce
      great bodily harm or death, willfully causes or permits any elder or
      dependent adult, with knowledge that he or she is an elder or a dependent
      adult, to suffer, or inflicts thereon unjustifiable physical pain or mental
      suffering, or having the care or custody of any elder or dependent adult,
      willfully causes or permits the person or health of the elder or dependent
      adult to be injured, or willfully causes or permits the elder or dependent
      adult to be placed in a situation in which his or her person or health is
      endangered, is punishable by imprisonment in a county jail not
      exceeding one year, or by a fine not to exceed six thousand dollars
      ($6,000), or by both that fine and imprisonment, or in the state prison for
      two, three, or four years.

Cal. Penal Code § 368(b)(1) (2002).

                                          2
Penal Code § 368(b)(1) is divisible into different crimes, some of which involve

moral turpitude and some of which do not. We therefore grant the petition for

review and remand for the agency to address in the first instance whether Singh’s

conviction for elder abuse qualifies as a crime involving moral turpitude under the

modified categorical approach. See Carty v. Ashcroft, 395 F.3d 1081, 1084 (9th

Cir. 2005) (“When a statute is divisible into several crimes, some of which may

involve moral turpitude and some not, it is appropriate to examine the ‘record of

conviction’ to determine which part applies to the defendant.”)

      In light of our disposition, we do not reach Singh’s remaining arguments.

      PETITION FOR REVIEW GRANTED AND CASE REMANDED

CONSISTENT WITH THIS MEMORANDUM.




                                         3